Electronically Filed
                                                       Supreme Court
                                                       SCPW-15-0000936
                                                       21-DEC-2015
                                                       01:20 PM



                          SCPW-15-0000936

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  LYMAN K. LABATTE, Petitioner,

                                vs.

  THE HONORABLE LINDA LUKE, JUDGE OF THE DISTRICT COURT OF THE
       FIRST CIRCUIT, STATE OF HAWAI#I, Respondent Judge,

                                and

     STATE OF HAWAI#I and DUSTIN F.K. DAWSON, Respondents.


                        ORIGINAL PROCEEDING
                    (CASE NO. 1DCW-15-0000082)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Petitioner Lyman K. LaBatte’s
petition for a writ of mandamus, filed on December 14, 2015, and
the record, it appears that Petitioner is not a party to the
underlying criminal proceeding and, under the circumstances of
this case, lacks standing to seek relief therein.    See, e.g.,
Akinaka v. Disciplinary Bd. of Haw. Sup. Ct., 91 Hawai#i 51, 58,
979 P.2d 1077, 1084 (1999) (a complainant does not have standing
to participate in the disciplinary process because “one does not
have standing to assert a violation of rights belonging to
another;” the complainant’s only function in the disciplinary
process is to supply evidence of the alleged attorney
malfeasance).    Even if Petitioner had standing, he fails to
demonstrate that he is entitled to the requested writ of
mandamus.    See Kema v. Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d
334, 338-39 (1999) (a writ of mandamus is an extraordinary remedy
that will not issue unless the petitioner demonstrates a clear
and indisputable right to relief and a lack of alternative means
to redress adequately the alleged wrong or obtain the requested
action; such a writ is meant to restrain a judge of an inferior
court who has exceeded his or her jurisdiction, has committed a
flagrant and manifest abuse of discretion, or has refused to act
on a subject properly before the court under circumstances in
which he or she has a legal duty to act).    Accordingly,
            IT IS HEREBY ORDERED that the clerk of the appellate
court shall process the petition for a writ of mandamus without
payment of the filing fee.
            IT IS HEREBY FURTHER ORDERED that the petition for a
writ of mandamus is denied.
            DATED: Honolulu, Hawai#i, December 21, 2015.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack
                                /s/ Michael D. Wilson




                                  2